ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

JUDGMENT OF 20 DECEMBER 1974

1974

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

ARRÊT DU 20 DÉCEMBRE 1974
Official citation :

Nuclear Tests (Australia v. France), Judgment,
LCJ. Reports 1974, p. 253.

Mode officiel de citation:

Essais nucléaires (Australie c. France), arrét,
C.1.J. Recueil 1974, p. 253.

 

Sales number: 400
NO de vente:

 
20 DECEMBER 1974
JUDGMENT

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

20 DÉCEMBRE 1974
ARRÊT
253

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1974
20 décembre 1974

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

Questions de compétence et de recevabilité — Nécessité d’un examen préalable
portant sur la question essentiellement préliminaire de l'existence d’un diffé-
rend — Exercice d’un pouvoir inhérent de la Cour.

Analyse de la demande formulée dans la requête et détermination de son
objet — Portée des conclusions et déclarations du demandeur pour la définition
de la demande — Pouvoir de la Cour d'interpréter les conclusions — Déclara-
tions publiques faites au nom du défendeur avant et après la clôture de l'instance.

Les actes unilatéraux comme sources d'obligations juridiques — Principe de
la bonne foi.

Règlement du différend par l'effet d’une déclaration unilatérale créant une
obligation juridique — Le fait que le demandeur n’exerce pas son droit de se
désister n'empêche pas la Cour de parvenir à sa propre conclusion — La dispari-
tion du différend entraîne celle de l’objet de la demande — La Cour ne peut
exercer sa compétence que s’il existe réellement un différend entre les Parties.

ARRÊT

Présents: M. LACHS, Président; MM. FORSTER, GROS, BENGZON, PETRÉN,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE (CASTRO, Morozov,
JIMENEZ DE ARECHAGA, sir Humphrey WALDocK, MM. NAGEN-
DRA SINGH, RUDA, juges; sir Garfield BARWICK, juge ad hoc:
M. AQUARONE, Greffier.

En l'affaire des essais nucléaires,

entre

l’ Australie,
représentée par

M. P. Brazil, membre du barreau d’Australie, membre du service de
l’ Attorney-General d’ Australie,

comme agent,
ESSAIS NUCLÉAIRES (ARRÊT) 254

assisté par
S. Exc. M. F. J. Blakeney, C.B.E., ambassadeur d’ Australie aux Pays-Bas,

comme coagent,

l'honorable Lionel Murphy, Q.C., sénateur, Attorney-General d’ Australie,

M. M. H. Byers, Q.C., Solicitor-General d’ Australie,

M. E. Lauterpacht, Q.C., membre du barreau d’Angleterre, lecturer à
l’Université de Cambridge,

M. D. P. O’Connell, membre des barreaux d’Angleterre, d’ Australie et de
Nouvelle-Zélande, professeur de droit international public à l’Université
d'Oxford (chaire Chichele),

comme conseils,
et par

M. H. Messel, directeur de l’école de physique de l’Université de Sydney,

M. D. J. Stevens, directeur du laboratoire australien des radiations,

M. H. Burmester, membre du barreau d’Australie, membre du service de
l’Artorney-General,

M. F. M. Douglas, membre du barreau d'Australie, membre du service de
l Attorney-General,

M. J. F. Browne, rnembre du barreau d’ Australie, fonctionnaire du départe-
ment des affaires étrangères,

M. C. D. Mackenzie, membre du barreau d’ Australie, troisiéme secrétaire
à l’ambassade d’Australie aux Pays-Bas,

comme conseillers,
et

la République française,

La Cour,
ainsi composée,
rend l'arrêt suivant:

1. Par lettre du 9 mai 1973 reçue au Greffe de la Cour le même jour l’am-
bassadeur d’Australie aux Pays-Bas a transmis au Greffier une requête intro-
duisant une instance contre la France au sujet d’un différend portant sur des
essais d’armes nucléaires dans l’atmosphère auxquels le Gouvernement
français procéderait dans l’océan Pacifique. Pour établir la compétence de la
Cour, la requête invoque l’article 17 de l’Acte général pour le règlement paci-
fique des différends internationaux conclu à Genève le 26 septembre 1928,
rapproché de l’article 36, paragraphe 1, et de l’article 37 du Statut de la Cour,
et subsidiairement l’article 36, paragraphe 2, du Statut de la Cour.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement français. Conformément au
paragraphe 3 du même article, les autres Etats admis à ester devant la Cour
ont été informés de la requête.
ESSAIS NUCLÉAIRES (ARRÊT) 255

3. En application de l’article 31, paragraphe 2, du Statut, le Gouvernement
australien a désigné le très honorable sir Garfield Barwick, Chief Justice
d'Australie, pour siéger comme juge ad hoc en l'affaire.

4. Dans une lettre de l’ambassadeur de France aux Pays-Bas datée du
16 mai 1973 et remise par celui-ci au Greffier le même jour, le Gouvernement
français a fait savoir que, pour les motifs exposés dans la lettre et dans une
annexe jointe a celle-ci, il estime que la Cour n’a manifestement pas compé-
tence en l’espéce, qu’il ne peut accepter sa juridiction, et qu’en conséquence le
Gouvernement français n’a pas l'intention de désigner un agent et demande à
la Cour d’ordonner que l’affaire soit rayée de son rôle. Le Gouvernement
français n’a pas désigné d’agent.

5. En même temps que la requête introductive d'instance, l’agent de
l'Australie a déposé au Greffe le 9 mai 1973 une demande en indication de
mesures conservatoires fondée sur l’article 33 de l’Acte général de 1928 pour
le règlement pacifique des différends internationaux, l’article 41 du Statut et
Particle 66 du Règlement de la Cour. Par ordonnance du 22 juin 1973, la Cour
a indiqué, sur la base de l’article 41 du Statut, certaines mesures conserva-
toires en l’espèce.

6. Par la même ordonnance du 22 juin 1973, la Cour, considérant qu’il
était nécessaire de régler aussi rapidement que possible les questions relatives
à sa compétence et à la recevabilité de la requête, a décidé que les pièces
écrites porteraient d’abord sur ces questions et a fixé la date d’expiration des
délais au 21 septembre 1973 pour le dépôt du mémoire du Gouvernement
australien et au 21 décembre 1973 pour le dépôt du contre-mémoire du
Gouvernement français. Le coagent de l’Australie ayant demandé que soit
prorogé au 23 novembre 1973 le délai dans lequel le mémoire devait être
déposé, la date d’expiration des délais fixés par l’ordonnance du 22 juin 1973
a été reportée par ordonnance du 28 août 1973 au 23 novembre 1973 pour le
mémoire du Gouvernement australien et au 19 avril 1974 pour le contre-
mémoire du Gouvernement français. Le mémoire du Gouvernement austra-
lien a été déposé dans le délai ainsi prorogé et il a été communiqué au Gouver-
nement français. Le Gouvernement français n’a pas déposé de contre-mémoire
et, la procédure écrite étant ainsi terminée, l’affaire s’est trouvée en état
le 20 avril 1974, c'est-à-dire le lendemain du jour où expirait le délai fixé pour
le dépôt du contre-mémoire du Gouvernement français.

7. Le 16 mai 1973, le Gouvernement fidjien a déposé au Greffe, conformé-
ment à l’article 62 du Statut, une requête à fin d’intervention dans l’instance.
Par ordonnance du 12 juillet 1973, la Cour, eu égard à son ordonnance du
22 juin 1973 prescrivant que les pièces écrites porteraient d’abord sur Îles
questions relatives à sa compétence et à la recevabilité de la requête, a décidé
de surseoir à l'examen de la requête par laquelle le Gouvernement fidjien
demandait à intervenir jusqu’à ce qu’elle eût statué sur ces questions.

8. Le 24 juillet 1973, le Greffier a adressé la notification prévue à l’article 63
du Statut aux Etats, autres que les Parties à l’instance, qui existaient encore
et étaient indiqués dans les documents pertinents de la Société des Nations
comme parties à l’Acte général pour le règlement pacifique des différends
internationaux conclu à Genève le 26 septembre 1928, qui était invoqué dans
la requête comme l’un des fondements de la compétence de la Cour.

9. Les Gouvernements de l'Argentine, de Fidji, de la Nouvelle-Zélande et
du Pérou ont demandé que les pièces de la procédure écrite soient tenues à

6
ESSAIS NUCLÉAIRES (ARRÊT) 256

leur disposition conformément à l’article 48, paragraphe 2, du Règlement. Les
Parties ont été consultées dans chaque cas et, le Gouvernement français
maintenant la position prise dans la lettre du 16 mai 1973 pour refuser
de donner un avis, la Cour, ou le Président, a décidé de faire droit à ces
demandes.

10. Les Parties ayant été dûment averties, des audiences publiques ont eu
lieu les 4, 5, 6, 8, 9 et 11 juillet 1974, durant lesquelles la Cour a entendu
M. P. Brazil, agent de l’Australie, et l'honorable Lionel Murphy, Q.C.,
sénateur, M. M. H. Byers, Q.C., M.E. Lauterpacht, Q.C., et M. D. P. O’Con-
nell, conseils, plaider pour le Gouvernement australien sur les questions
relatives à la compétence de la Cour et à la recevabilité de la requête. Le
Gouvernement français n’était pas représenté aux audiences.

11. Dans la procédure écrite, les conclusions ci-après ont été déposées au
nom du Gouvernement australien:
dans la requête:

«Le Gouvernement australien prie la Cour de dire et juger que, pour
l’un quelconque ou l’ensemble des motifs exposés ci-dessus ou pour tout
autre motif jugé pertinent par la Cour, la poursuite des essais atmosphéri-
ques d’armes nucléaires dans océan Pacifique Sud n’est pas compatible
avec les règles applicables du droit international et

Ordonner
à la République française de ne plus faire de tels essais.»

dans le mémoire:
«Le Gouvernement australien s’estime fondé à ce que la Cour dise et
juge que:
a) la Cour a compétence pour connaître du différend qui fait l’objet de
la requête déposé par le Gouvernement australien le 9 mai 1973;

b) la requête est recevable. »

12. A l'issue de la procédure orale, les conclusions écrites ci-après ont été
déposées au Greffe au nom du Gouvernement australien:

«Les conclusions finales du Gouvernemeñt australien sont les sui-
vantes:

a) la Cour a compétence pour connaître du différend qui fait l’objet de la
requête déposée par le Gouvernement australien le 9 mai 1973;

b) la requête est recevable;

Et en conséquence le Gouvernement australien s’estime fondé à ce
que la Cour dise et juge qu’elle a pleine compétence pour connaître de la
requête de l’Australie sur le fond du différend. »

13. Aucune pièce écrite n’ayant été déposée par le Gouvernement français,
et celui-ci ne s’étant pas fait représenter à la procédure orale, aucune conclu-
sion n’a été prise formellement par ce gouvernement. Toutefois l’attitude du
Gouvernement français en ce qui concerne la question de la compétence de
la Cour a été définie dans la lettre précitée de l’ambassadeur de France aux

7
ESSAIS NUCLÉAIRES (ARRÊT) 257

Pays-Bas en date du 16 mai 1973, et dans le document qui y était joint en
annexe. La lettre de l’ambassadeur contenait notamment ce passage:

«ainsi qu’il en a averti le Gouvernement australien, le Gouvernement de
la République estime que la Cour n’a manifestement pas compétence dans
cette affaire et qu’il ne peut accepter sa juridiction».

*

14. Comme il a été indiqué (paragraphe 4), ’ambassadeur de France
déclarait aussi dans sa lettre du 16 mai 1973 que le Gouvernement
français « demande respectueusement à la Cour de bien vouloir ordonner
que cette affaire soit rayée de son rôle ». Au début de l’audience publique
consacrée à la demande en indication de mesures conservatoires qui s’est
tenue le 21 mai 1973, le Président a annoncé: «Il a été dûment pris acte de
cette demande … et la Cour l’examinera le moment venu, conformément
à l’article 36, paragraphe 6, de son Statut.» Dans son ordonnance du
22 juin 1973, la Cour a dit que, pour les raisons énoncées dans cette
ordonnance, elle ne pouvait « faire droit, au stade actuel de la procédure, »
à la demande du Gouvernement français. Ayant eu depuis lors la possibi-
lité d'examiner cette demande compte tenu de la suite de la procédure, la
Cour estime que la présente affaire n’est pas de celles auxquelles il con-
viendrait d'appliquer la procédure sommaire de radiation du rôle.

*
* *

15. Il est regrettable que le Gouvernement frangais ne se soit pas
présenté pour développer ses arguments sur les questions qui se posent en la
phase actuelle de la procédure et qu’ainsi la Cour n’ait pas eu l’aide que
Pexposé de ces arguments et toute preuve fournie à l’appui auraient pu
lui apporter. La Cour doit cependant poursuivre laffaire pour aboutir à
une conclusion et, ce faisant, doit tenir compte non seulement des preuves
et des arguments qui lui sont présentés par le demandeur, mais aussi de
toute documentation ou preuve pertinente. Elle doit sur cette base
s'assurer en premier lieu qu'il n'existe aucun obstacle à l'exercice de
sa fonction judiciaire et en second lieu, s’il n’existe aucun obstacle de ce
genre, que la requête est fondée en fait et en droit.

*
* *

16. La présente affaire concerne un différend entre le Gouvernement
australien et le Gouvernement français au sujet d’essais d’armes nu-
cléaires effectués en atmosphère par ce dernier dans l’océan Pacifique
Sud. Attendu que, dans la phase actuelle de l’instance, la Cour ne doit trai-
ter que de questions préliminaires, il convient de rappeler que, dans une
phase de cette nature, elle doit se placer dans l’optique qu’elle a définie en
ces termes dans les affaires de la Compétence en matière de pécheries:
ESSAIS NUCLÉAIRES (ARRÊT) 258

«La question étant ainsi limitée, la Cour s’abstiendra non seule-
ment d’exprimer une opinion sur des points de fond, mais aussi de se
prononcer d’une manière qui pourrait préjuger ou paraître préjuger
toute décision qu’elle pourrait rendre sur le fond.» (C.I.J. Recueil
1973, p. 7 et 54.)

Il y a lieu cependant de résumer les principaux faits qui sont à l’origine de
l'affaire.

17. Avant le dépôt de la requête introductive d’instance en l’espèce, le
Gouvernement français avait procédé à des essais atmosphériques d’en-
gins nucléaires à son centre d’expérimentations du Pacifique, dans le
territoire de la Polynésie française, en 1966, 1967, 1968, 1970, 1971 et
1972. Le lieu utilisé pour les explosions a été principalement l’atoll de
Mururoa, situé à quelque 6000 kilomètres à l’est du continent australien.
Le Gouvernement français a institué des « zones interdites » aux aéronefs
et des «zones dangereuses » pour la navigation aérienne et maritime, afin
d'empêcher les avions et les navires d'approcher du centre d’expérimen-
tations; ces zones ont été établies chacune des années où des essais ont eu
lieu, pour la durée de ces essais.

18. Comme le Comité scientifique des Nations Unies pour l'étude des
effets des rayonnements ionisants l’a indiqué dans ses rapports successifs
à l’Assemblée générale, les essais d’engins nucléaires effectués dans
l'atmosphère ont libéré dans celle-ci et disséminé ensuite dans le monde
entier à des degrés variables des quantités mesurables de matières radio-
actives. L'Australie affirme que les essais atmosphériques français ont
provoqué des retombées de cette nature en territoire australien. La France
soutient entre autres que les éléments radioactifs produits par ses expé-
riences sont si minimes qu’ils ne peuvent être considérés que comme
négligeables et que les retombées sur le territoire australien qui en
résultent ne constituent pas un danger pour la santé de la population
australienne. Ces points litigieux intéressant manifestement le fond de
l'affaire, la Cour doit s'abstenir, pour les raisons précédemment in-
diquées, d’exprimer une opinion à leur sujet.

*

19. Par lettres du 19 septembre 1973 et des 29 août et 11 novembre
1974, le Gouvernement australien a informé la Cour que, après l’ordon-
nance du 22 juin 1973 qui, à titre de mesures conservatoires prises en
vertu de l’article 41 du Statut, indiquait notamment que le Gouvernement
français devait s’abstenir de procéder à des essais nucléaires provoquant
le dépôt de retombées radioactives sur le territoire de l’Australie, deux
nouvelles séries d’essais atmosphériques ont eu lieu au centre d’expéri-
mentations du Pacifique en juillet et août 1973 et de juin à septembre
1974. Ces lettres indiquaient aussi que l’on avait enregistré sur le terri-
toire australien des retombées qui, selon le Gouvernement australien,

9
ESSAIS NUCLÉAIRES (ARRÊT) 259

étaient manifestement attribuables à ces essais, et que, «de l’avis du
Gouvernement australien, l’attitude du Gouvernement français constitue
une violation claire et délibérée de l'ordonnance rendue par la Cour le
22 juin 1973 ».

20. Un certain nombre de déclarations autorisées ont été récemment
faites au nom du Gouvernement français, concernant les intentions de
celui-ci au sujet de ses futures expériences nucléaires dans l’océan Paci-
fique Sud. La portée de ces déclarations et leur incidence sur la présente
instance seront examinées en détail dans la suite de l'arrêt.

21. La requête invoque, comme base de la compétence de la Cour:

«i) l’article 17 de l’Acte général pour le règlement pacifique des
différends internationaux (1928) rapproché de l’article 36,
paragraphe 1, et de l’article 37 du Statut de la Cour. L’Australie
et la République française ont toutes deux adhéré à l’Acte
général le 21 mai 1931...

ii) subsidiairement, l’article 36, paragraphe 2, du Statut de la Cour.
L'Australie et la République française ont toutes deux déposé
des déclarations aux termes de cet article. »

22. La portée de la présente phase de la procédure a été définie dans
l'ordonnance rendue par la Cour le 22 juin 1973, qui demandait aux
Parties de traiter d'abord des questions relatives à la compétence de la
Cour et à la recevabilité de la requête. Pour cette raison, ainsi qu'il a été
indiqué, non seulement les Parties mais la Cour elle-même doivent
s'abstenir d'aborder la demande au fond. Cependant, quand elle examine
ces questions de caractère préliminaire, la Cour a le droit et, dans cer-
taines circonstances, peut avoir l'obligation de prendre en considération
d’autres questions qui, sans qu’on puisse les classer peut-être à stricte-
ment parler parmi les problèmes de compétence ou de recevabilité, appel-
lent par leur nature une étude préalable à celle de ces problèmes.

23. À cet égard, il convient de souligner que la Cour possède un
pouvoir inhérent qui l’autorise à prendre toute mesure voulue, d’une part
pour faire en sorte que, si sa compétence au fond est établie, l'exercice de
cette compétence ne se révèle pas vain, d'autre part pour assurer le
règlement régulier de tous les points en litige ainsi que le respect des
«limitations inhérentes à l’exercice de la fonction judiciaire » de la Cour
et pour «conserver son caractère judiciaire » (Cameroun septentrional,
arrêt, C.I.J. Recueil 1963, p. 29). Un pouvoir inhérent de ce genre, sur la
base duquel la Cour est pleinement habilitée à adopter toute conclusion
éventuellement nécessaire aux fins qui viennent d’être indiquées, découle
de l’existence même de la Cour, organe judiciaire établi par le consente-

10
ESSAIS NUCLÉAIRES (ARRÊT) 260

ment des Etats, et lui est conféré afin que sa fonction judiciaire fonda-
mentale puisse être sauvegardée.

24. Eu égard à ces considérations, la Cour doit examiner d’abord une
question qu’elle estime essentiellement préliminaire, à savoir l’existence
d’un différend, car que la Cour ait ou non compétence en l’espèce la solu-
tion de cette question pourrait exercer une influence décisive sur la suite
de l’instance. Ii lui incombe donc d’analyser de façon précise ia demande
que l’Australie lui adresse dans sa requête. La présente phase de l’ins-
tance n'ayant été consacrée qu’à des questions préliminaires, le deman-
deur n’a pas eu l’occasion de développer complètement ses thèses sur le
fond. Il reste que c’est par rapport à la requête, laquelle doit, d’après
l’article 40 du Statut, indiquer «l’objet du différend », que la Cour doit
examiner la nature et l’existence du différend porté devant elle.

25. La Cour rappelle que la demande présentée dans la requête
(paragraphe 11 ci-dessus) tend à ce que la Cour dise et juge que «la
poursuite des essais atmosphériques d’armes nucléaires dans Pocéan
Pacifique Sud n’est pas compatible avec les règles applicables du droit
international » — la requête spécifiant en quoi de nouveaux essais viole-
raient le droit international — et ordonne «à la République française de
ne plus faire de tels essais ».

26. La correspondance diplomatique échangée ces derniéres années
entre l’Australie et la France montre les préoccupations que les expé-
riences nucléaires françaises effectuées en atmosphère dans la région du
Pacifique Sud suscitent en Australie et indique que celle-ci a eu pour
objectif la cessation des essais. Ainsi, dans une note du 3 janvier 1973, le
Gouvernement australien priait le Gouvernement français «de s’abstenir
de tous nouveaux essais nucléaires en atmosphère dans la région du
Pacifique et de lui donner l’assurance formelle qu’il n’y sera procédé à
aucun nouvel essai de ce genre». Dans la requête, le Gouvernement
australien a dit à propos de cette note et de la réponse du Gouvernement
français en date du 7 février 1973:

« Ce sont ces notes, des 3 janvier et 7 février 1973, que la Cour est
respectueusement invitée à examiner avec la plus grande attention
car ce sont elles qui mettent en pleine lumière la nature et l'ampleur
du différend qui oppose maintenant les Parties de façon si regret-
table. Le Gouvernement australien soutenait que la poursuite des
essais par la France était illégale et demandait leur cessation. Le
Gouvernement français affirmait la légalité de son comportement et
ne laissait pas entrevoir l’arrêt des essais » (par. 15).

Que tel ait été l’objet de la demande, c’est ce que confirme avec netteté la
demande en indication de mesures conservatoires que le requérant a
présentée à la Cour le 9 mai 1973 et où figure cette remarque:

«Ainsi qu’il est indiqué dans la requête, l’Australie a cherché à
obtenir de la République française qu’elle s'engage en permanence à

11
ESSAIS NUCLÉAIRES (ARRÊT) 261

ne plus procéder dans le Pacifique à de nouveaux essais nucléaires
dans l’atmosphère. La République française a expressément refusé
de prendre un tel engagement. Il ressort clairement d’une déclaration
du ministre des armées faite devant le Parlement français le 2 mai
1973 que le Gouvernement français, passant outre aux protestations
de l'Australie et d’autres pays, n'envisage pas d’annuler ni de mo-
difier le programme d’expérimentation nucléaire prévu. » (Par. 69.)

27. La nature de la demande australienne se trouve précisée encore par
la manière dont l'Australie, par l’intermédiaire de son Attorney-General,
a réagi aux déclarations mentionnées au paragraphe 20 qui ont été faites
au nom du Gouvernement français en ce qui concerne les expériences
nucléaires dans l'océan Pacifique Sud. Lors de la procédure orale,
l’Attorney-General d'Australie a esquissé historique du différend depuis
l'ordonnance du 22 juin 1973 et rappelé un communiqué de la présidence
de la République française en date du 8 juin 1974. Dans les observations
qu'il a formulées sur ce document, l’ Attorney-General a indiqué qu’on
pouvait peut-être à l’analyse y voir la preuve d’une certaine évolution de
la controverse entre les Parties, tout en soulignant que, de l’avis de son
gouvernement, cette évolution n’était pas de nature à résoudre le différend
à sa satisfaction. Plus particulièrement, il a rappelé a la Cour que «l’Aus-
tralie a maintes fois répété qu’elle souhaite obtenir de la France l'assu-
rance qu'il ne sera pas procédé à de nouvelles explosions nucléaires dans
l'atmosphère ... mais cette assurance n’a pas été donnée ». L’Attorney-
General a poursuivi en ces termes à propos du communiqué du 8 juin:

«Le but du Gouvernement australien est d’exclure complètement
les expériences atmosphériques. Ii a maintes fois demandé l’assu- |
rance que les essais dans l’atmosphère prendraient fin. Ii n’a pas
obtenu cette assurance. On ne saurait voir dans la récente déclara-
tion présidentielle française un engagement ferme, explicite et de
caractère obligatoire de s'abstenir de procéder à de nouveaux essais
dans l'atmosphère. Le Gouvernement français se réserve donc
toujours le droit d’effectuer des essais nucléaires en atmosphère. »
(Audience du 4 juillet 1974.)

Il ressort de ces déclarations que, si le Gouvernement français avait pris
ce que l'Australie aurait pu interpréter comme «un engagement ferme,
explicite et de caractère obligatoire de s’abstenir de procéder à de nou-
veaux essais dans l’atmosphère », le Gouvernement demandeur aurait
considéré qu’il avait atteint son objectif.

28. Plus tard, le 26 septembre 1974, répondant à une question posée au
Sénat australien sur les informations d’après lesquelles la France avait
annoncé qu’elle avait terminé ses essais nucléaires dans l’atmosphère,
l’Attorney-General d'Australie a dit:

«D’après les renseignements en ma possession, il semble que le
ministre des Affaires étrangères de France ait dit en fait: « Parvenus

12
ESSAIS NUCLÉAIRES (ARRÊT) 262

désormais, dans la technologie nucléaire, à un degré où il nous
devient possible de poursuivre nos programmes par des essais
souterrains, nous avons pris nos dispositions pour nous engager dans
cette voie dès l’année prochaine » ... cette déclaration est fort loin de
représenter un engagement suivant lequel le Gouvernement français
n’effectuerait plus d’essais dans l’atmosphère à son centre d’expéri-
mentations du Pacifique... Il existe une différence fondamentale
entre une affirmation selon laquelle des dispositions sont prises pour
poursuivre le programme d’expérimentation par des essais souter-
rains dès l’année prochaine et l'assurance qu’il n’y aura plus d’essais
dans l’atmosphère. Il semble que, bien qu’il fasse apparemment un
pas dans la bonne direction, le Gouvernement français continue de se
réserver le droit de se livrer à des essais nucléaires dans l’atmosphère.
D'un point de vue juridique, l’Australie n’a rien obtenu du Gouver-
nement français qui la protège contre de nouveaux essais atmosphé-
riques au cas où le Gouvernement français déciderait par la suite
d’y procéder. »

Sans commenter pour le moment l’interprétation que I’ Attorney-General
a donnée des déclarations françaises portées à sa connaissance, la Cour
voudrait faire observer qu’il est clair que, selon le Gouvernement austra-
lien, « Passurance qu’il n’y aura plus d’essais dans l’atmosphère » pourrait
suffire à protéger |’Australie.

29. Compte tenu de ces déclarations, il est essentiel d’examiner si le
Gouvernement australien sollicite de la Cour un jugement qui ne ferait
que préciser le lien juridique entre le demandeur et le défendeur par
rapport aux questions en litige, ou un jugement conçu de façon telle que
son libellé obligerait l’une des Parties ou les deux à prendre ou à s’abs-
tenir de prendre certaines mesures. C’est donc le devoir de la Cour de
circonscrire le véritable problème en cause et de préciser l’objet de la
demande. Il n’a jamais été contesté que la Cour est en droit et qu’elle a
même le devoir d’interpréter les conclusions des parties; c’est l’un des
attributs de sa fonction judiciaire. Assurément, quand la demande n’est
pas formulée comme il convient parce que les conclusions des parties sont
inadéquates, la Cour n’a pas le pouvoir de « se substituer [aux Parties]
pour en formuler de nouvelles sur la base des seules thèses avancées et
faits allégués » (C.P.J.I. série À n° 7, p. 35), mais tel n’est pas le cas en
l'espèce et la question d’une formulation nouvelle des conclusions par la
Cour ne se pose pas non plus. En revanche, la Cour a exercé à maintes
reprises le pouvoir qu’elle possède d’écarter, s’il est nécessaire, certaines
thèses ou certains arguments avancés par une partie comme élément de ses
conclusions quand elle les considère, non pas comme des indications de ce
que la partie lui demande de décider, mais comme des motifs invoqués
pour qu’elle se prononce dans le sens désiré. C’est ainsi que, dans l’affaire
des Pécheries, la Cour a dit de neuf des treize points que comportaient les
conclusions du demandeur: «Ce sont là des éléments qui, le cas échéant,
pourraient fournir les motifs de l'arrêt et non en constituer l’objet »

13
ESSAIS NUCLÉAIRES (ARRÊT) 263

(C.I.J. Recueil 1951, p. 126). De même, dans l'affaire des Minquiers et
Ecréhous, la Cour a relevé que:

«Les conclusions du Gouvernement du Royaume-Uni, reproduites
ci-dessus, consistent en trois paragraphes, les deux derniers étant les
motifs à l’appui de la première proposition qui doit être considérée
comme la conclusion finale de ce gouvernement. Les conclusions du
Gouvernement français se composent de dix paragraphes, les
premiers neuf étant les motifs qui conduisent à la dixième proposi-
tion, qui doit être considérée comme la conclusion finale de ce gou-
vernement.» (C.J. Recueil 1953, p. 52; voir aussi Nottebohm,
deuxième phase, arrêt, C.LJ. Recueil 1955, p. 16.)

30. Dans les circonstances de l’espèce, et bien que dans sa requête le
demandeur ait employé la formule traditionnelle consistant 4 prier la
Cour de «dire et juger » (et des termes analogues étaient employés dans
les affaires citées au paragraphe précédent), c’est à la Cour qu'il appartient
de s’assurer du but et de l’objet véritable de la demande et elle ne saurait,
pour ce faire, s’en tenir au sens ordinaire des termes utilisés; elle doit
considérer l’ensemble de la requête, les arguments développés de-
vant la Cour par le demandeur, les échanges diplomatiques qui ont
été portés à son attention et les déclarations publiques faites au nom du
gouvernement demandeur. Si ces éléments délimitent nettement l’objet de
la demande, ils ne peuvent manquer d’influer sur l'interprétation des
conclusions. En l'espèce, il apparaît nettement que l’affaire trouve son
origine dans les essais nucléaires atmosphériques effectués par la France
dans la région du Pacifique Sud et que le demandeur a eu pour objectif
initial et conserve pour objectif ultime la cessation de ces essais; dans ces
conditions, on ne saurait considérer que sa demande tende a obtenir un
jugement déclaratoire. Dès lors que l’arrêt dont l’Australie sollicite le
prononcé devrait se fonder d’après elle sur une constatation de la Cour
relative aux questions de droit, une telle constatation ne serait qu’un
moyen utilisé en vue d’une fin et non une fin en soi. La Cour a bien enten-
du conscience du rôle joué par les jugements déclaratoires mais la présente
affaire n’est pas de celles où un tel jugement est demandé.

31. Etant donné l’objet de la demande, à savoir empêcher de nouveaux
essais, la Cour a l'obligation de tenir compte de tout fait intéressant le
comportement du défendeur survenu depuis le dépôt de la requête. De
plus, ainsi qu’il a été mentionné, le demandeur lui-même a implicitement
admis que des événements postérieurs à la requête pouvaient être perti-
nents quand il a appelé l’attention de la Cour sur le communiqué du
8 juin 1974 et présenté des observations à son sujet. Dans ces conditions
la Cour est tenue de prendre en considération des faits nouveaux survenus
tant avant qu'après la clôture de la procédure orale. Etant donné la non-
comparution du défendeur, il incombe tout particulièrement à la Cour de
s’assurer qu’elle est bien en possession de tous les faits disponibles.

32. A l’audience du 4 juillet 1974, alors qu’il énumérait les faits nou-
veaux intéressant l'instance qui s'étaient produits depuis que les conseils

14
ESSAIS NUCLÉAIRES (ARRÊT) 264

de l’Australie s'étaient adressés à la Cour en mai 1973, l’Artorney-General
d’Australie a fait la déclaration suivante:

«Vous vous rappellerez que l’Australie a maintes fois répété
qu’elle souhaite obtenir de la France l’assurance qu’il ne sera pas
procédé à de nouvelles explosions nucléaires dans l’atmosphère. De
fait, la Cour s’en souvient, cette assurance a été demandée au Gou-
vernement français par le Gouvernement australien dans une note du
3 janvier 1973, mais elle n’a pas été donnée.

Je rappelle à la Cour qu’au paragraphe 427 de son mémoire le
Gouvernement australien a fait une déclaration, alors absolument
exacte, selon laquelle le Gouvernement français n’avait pas mani-
festé la moindre intention d’interrompre le programme d’expériences
prévu pour 1974 et 1975. Il faut désormais envisager cette déclaration
dans la perspective des problèmes que je vais maintenant aborder et
qui portent sur les communications officielles du Gouvernement
français relatives à ses plans actuels.»

L’ Attorney-General a évoqué longuement un communiqué de la prési-
dence de la République française en date du 8 juin 1974 et il a exposé à
la Cour l'interprétation que le Gouvernement australien en donnait.
Depuis lors, des autorités françaises ont fait au sujet des expériences
futures un certain nombre de déclarations publiques allant toutes dans le
même sens, qui sont autant d'éléments propres à aider la Cour à évaluer
l'interprétation des documents antérieurs présentée par le demandeur et
qu’il importe d'examiner pour déterminer si elles consacrent un change-
ment dans les intentions de la France relatives à son comportement futur.
Il est vrai que ces déclarations n’ont pas été faites devant la Cour mais
elles sont du domaine public, sont connues du Gouvernement australien
et l’une d’elles a été commentée par I’ Attorney-General le 26 septembre
1974 devant le Sénat australien. Il est bien entendu nécessaire d’examiner
toutes ces déclarations, celle qui a été portée à l'attention de la Cour en
juillet 1974 comme celles qui ont été faites ultérieurement.

33. Si la Cour avait estimé que l'intérêt de la justice l’exigeait, elle
aurait certes pu donner aux Parties la possibilité de lui présenter leurs
observations sur les déclarations postérieures à la clôture de la procédure
orale, par exemple en rouvrant celle-ci. Cette façon de procéder n’aurait
cependant été pleinement justifiée que si le sujet de ces déclarations avait
été entièrement nouveau, n’avait pas été évoqué en cours d'instance, ou
était inconnu des Parties. Manifestement, tel n’est pas le cas. Les éléments
essentiels que la Cour doit examiner ont été introduits dans la procédure
par le demandeur lui-même pendant les audiences, et d’une façon qui
n’était pas seulement incidente, quand il a appelé l'attention de la Cour sur
une déclaration antérieure des autorités françaises, produit les documents
où elle figurait et présenté une interprétation de son caractère, en particu-
lier sur le point de savoir si elle renfermait une assurance ferme. C’est
donc à l'initiative du demandeur que la déclaration et l'interprétation
qu’en donne l’Australie se trouvent soumises à la Cour. De plus, le

15
ESSAIS NUCLÉAIRES (ARRÊT) 265

demandeur a publiquement formulé des observations par la suite (para-
graphe 28 ci-dessus) sur des déclarations faites par les autorités fran-
çaises après la clôture de la procédure orale. La Cour est donc en posses-
sion non seulement des déclarations des autorités françaises concernant la
cessation des essais nucléaires dans l’atmosphère, mais aussi des vues
exprimées par le demandeur à leur sujet. Bien que la Cour, en tant
qu'organe judiciaire, ait conscience de l’importance du principe que
traduit la maxime audi alteram partem, elle ne pense pas que ce principe
l'empêche de prendre en considération des déclarations postérieures à la
procédure orale et qui se bornent à compléter et à renforcer des points
déjà discutés pendant cette procédure — déclarations que le demandeur
ne peut pas ignorer. C’est pourquoi le demandeur ayant présenté des ob-
servations sur les déclarations faites par les autorités françaises aussi bien
avant qu'après la procédure orale, il pouvait raisonnablement escompter
que la Cour traite de ce sujet et aboutisse à ses propres conclusions sur le
sens et les effets de ces déclarations. La Cour, ayant pris note des observa-
tions du demandeur et ne s’estimant pas tenue de consulter les Parties sur
la base de sa décision, considère qu’il ne servirait à rien de rouvrir la
procédure orale.

34. Il convient d'examiner les déclarations mentionnées plus haut dans
l’ordre chronologique. La première est celle que contient le communiqué
publié par la présidence de la République française le 8 juin 1974, peu
avant le début de la campagne d'essais nucléaires lancée par la France en
1974:

«Le Journal Officiel du 8 juin 1974 publie larrété remettant en
vigueur les mesures de sécurité de la zone d’expérimentation nucléaire
du Pacifique Sud.

La présidence de la République précise, 4 cette occasion, qu’au
point où en est parvenue l’exécution de son programme de défense en
moyens nucléaires la France sera en mesure de passer au stade des
tirs souterrains aussitôt que la série d’expériences prévues pour cet
été sera achevée.»

Copie du communiqué a été transmise au département des affaires
étrangères d'Australie sous le couvert d’une note du 11 juin 1974 de
l'ambassade de France à Canberra et, ainsi qu’on l’a vu, le texte du com-
muniqué a été porté à l'attention de la Cour pendant la procédure orale.

35. La Cour ne peut manquer de relever en outre que mention d’un
document a été faite en audience publique par un conseil dans l’ins-
tance parallèle introduite le 9 mai 1973 par la Nouvelle-Zélande contre
la France. A l’audience du 10 juillet 1974, I’ Attorney-General de Nouvelle-
Zélande, après avoir évoqué le communiqué précité du 8 juin 1974, a
indiqué que, le 10 juin 1974, l’ambassade de France à Wellington avait
adressé au ministére des affaires étrangéres de Nouvelle-Zélande une
note dont il a lu le passage suivant:

16
ESSAIS NUCLÉAIRES (ARRÊT) 266

«la France, au point où en est parvenue l’exécution de son pro-
gramme de défense en moyens nucléaires, sera en mesure de passer
au stade des tirs souterrains aussitôt que la série d’expériences
prévues pour cet été sera achevée.

Ainsi, les essais atmosphériques qui seront prochainement effec-
tués seront normalement les derniers de ce type. »

36. La Cour doit examiner aussi les déclarations faites en la matière
par les autorités françaises après la procédure orale, à savoir le 25 juillet
1974 par le président de la République, le 16 août 1974 par le ministre de
la défense, le 25 septembre 1974 par le ministre des affaires étrangères
devant l’Assemblée générale des Nations Unies et le 11 octobre 1974 par
le ministre de la défense.

37. La déclaration qu’il convient d'examiner d’abord est celle que le
président de la République a faite le 25 juillet 1974 lors d’une réunion de
presse dans les terrnes suivants:

«sur cette question des essais nucléaires, vous savez que le premier
ministre s’était exprimé publiquement à l’Assemblée nationale, lors
du discours de présentation du programme du Gouvernement. Il
avait indiqué que les expériences nucléaires françaises seraient pour-
suivies. J’avais moi-même précisé que cette campagne d’expériences
atmosphériques serait la dernière, et donc les membres du gouverne-
ment étaient complètement informés de nos intentions à cet égard. »

38. Le 16 août 1974, au cours d’une interview donnée à la télévision
française, le ministre de la défense a dit que le Gouvernement français
avait tout mis en œuvre pour que les essais nucléaires de 1974 soient les
derniers à se dérouler dans l'atmosphère.

39. Le 25 septembre 1974, le ministre des affaires étrangères a dit,
s’adressant à l’Assemblée générale des Nations Unies:

« Parvenus désormais, dans la technologie nucléaire, à un degré
où il devient possible de poursuivre nos programmes par des essais
souterrains, nous avons pris nos dispositions pour nous engager
dans cette voie dès l’année prochaine. »

40. Le 11 octobre 1974, le ministre de la défense a tenu une conférence
de presse au cours de laquelle il a dit par deux fois en termes presque
identiques qu’il n’y aurait pas d’essai aérien en 1975 et que la France
était prête à procéder à des essais souterrains. La remarque ayant été
faite qu’il n’avait pas ajouté « normalement », il en a convenu. Cette
indication est intéressante eu égard au passage de la note de l’a mbassade
de France à Wellington au ministère des affaires étrangères de Nouvelle-
Zélande en date du 10 juin 1974, cité au paragraphe 35 ci-dessus, où il
est précisé que les essais atmosphériques envisagés «seront normalement
les derniers de ce type». Le ministre a mentionné aussi que d’autres
gouvernements, qu'ils aient été officiellement avisés ou non de la décision,

17
ESSAIS NUCLÉAIRES (ARRÊT) 267

ont pu la connaître à la lecture des journaux et des communiqués de la
présidence de la République.

41. Vu ce qui précède, la Cour estime que la France a rendu publique
son intention de cesser de procéder à des expériences nucléaires en atmo-
sphère, une fois terminée la campagne d’essais de 1974. La Cour doit en
particulier tenir compte de la déclaration du président de la République
en date du 25 juillet 1974 (paragraphe 37 ci-dessus) suivie de la déclara-
tion du ministre de la défense en date du 11 octobre 1974 (paragraphe 40
ci-dessus). L'une et l’autre révèlent que les déclarations officielles faites
au nom de la France sur la question des futures expériences nucléaires
ne sont pas subordonnées à ce que pouvait éventuellement impliquer
l'indication contenue dans le terme «normalement ».

*

42. Avant d’examiner si les déclarations des autorités françaises
répondent à l’objet de la demande australienne tendant à ce qu’il soit
mis fin aux essais nucléaires en atmosphère dans le Pacifique Sud, il faut
d’abord déterminer la nature de ces déclarations ainsi que leur portée sur
le plan international.

43. Il est reconnu que des déclarations revétant la forme d’actes uni-
latéraux et concernant des situations de droit ou de fait peuvent avoir
pour effet de créer des obligations juridiques. Des déclarations de cette
nature peuvent avoir et ont souvent un objet très précis. Quand l'Etat
auteur de la déclaration entend être lié conformément à ses termes, cette
intention confère à sa prise de position le caractère d’un engagement
juridique, l'Etat intéressé étant désormais tenu en droit de suivre une
ligne de conduite conforme à sa déclaration. Un engagement de cette
nature, exprimé publiquement et dans l’intention de se lier, même hors
du cadre de négociations internationales, a un effet obligatoire. Dans ces
conditions, aucune contrepartie n’est nécessaire pour que la déclaration
prenne effet, non plus qu’une acceptation ultérieure ni même une réplique
ou une réaction d’autres Etats, car cela serait incompatible avec la nature
strictement unilatérale de l’acte juridique par lequel l'Etat s’est prononcé.

44. Bien entendu, tout acte unilatéral n’entraîne pas des obligations
mais un Etat peut choisir d’adopter une certaine position sur un sujet
donné dans l'intention de se lier — ce qui devra être déterminé en inter-
prétant l’acte. Lorsque des Etats font des déclarations qui limitent leur
liberté d’action future, une interprétation restrictive s’impose.

45. Pour ce qui est de la forme, il convient de noter que ce n'est pas là
un domaine dans lequel le droit international impose des règles strictes ou
spéciales. Qu’une déclaration soit verbale ou écrite, cela n’entraîne aucune
différence essentielle, car de tels énoncés faits dans des circonstances parti-
culières peuvent constituer des engagements en droit international sans
avoir nécessairement à être consignés par écrit. La forme n’est donc pas

18
ESSAIS NUCLÉAIRES (ARRÊT) 268

décisive. Comme la Cour l’a dit dans son arrêt sur les exceptions pré-
liminaires en l’affaire du Temple de Préah Vihéar:

« [comme] c’est généralement le cas en droit international qui insiste
particulièrement sur les intentions des parties, lorsque la loi ne
prescrit pas de forme particulière, les parties sont libres de choisir
celle qui leur plaît, pourvu que leur intention en ressorte clairement »
(C.L.J. Recueil 1961, p. 31).

La Cour a ajouté dans la même affaire: « la seule question pertinente est
de savoir si la rédaction employée dans une déclaration donnée révèle
clairement l'intention. » (ibid., p. 32).

46. L’un des principes de base qui président à la création et à l’exé-
cution d'obligations juridiques, quelle qu’en soit la source, est celui de la
bonne foi. La confiance réciproque est une condition inhérente de la co-
opération internationale, surtout à une époque où, dans bien des domai-
nes, cette coopération est de plus en plus indispensable, Tout comme la
règle du droit des traités pacta sunt servanda elle-même, le caractère
obligatoire d’un engagement international assumé par déclaration uni-
latérale repose sur la bonne foi. Les Etats intéressés peuvent donc tenir
compte des déclarations unilatérales et tabler sur elles; ils sont fondés à
exiger que l’obligation ainsi créée soit respectée.

*

47. Ayant examiné les principes juridiques en jeu, la Cour en vient
plus précisément aux déclarations du Gouvernement français. Le Gou-
vernement australien a indiqué à la Cour pendant la procédure orale
comment il interprétait la première de ces déclarations (paragraphe 27
ci-dessus). Au sujet de celles qui ont suivi, on peut se référer à ce qu’a dit
l’Attorney-General devant le Sénat australien le 26 septembre 1974 (para-
graphe 28 ci-dessus). En réponse à une question relative à des informations
d’après lesquelles la France avait annoncé qu’elle avait terminé ses essais
nucléaires en atmosphère, il a dit que la déclaration du ministre des af-
faires étrangères de France en date du 25 septembre 1974 (paragraphe 39
ci-dessus) «est fort loin de représenter un engagement suivant lequel le
Gouvernement français n’effectuerait plus d’essais dans l’atmosphère à
son centre d’expérimentations du Pacifique » et que la France «continue
de se réserver le droit de se livrer à des essais nucléaires dans l’atmo-
sphère » de sorte que «D’un point de vue juridique, l'Australie n’a rien
obtenu du Gouvernement français qui la protège contre de nouveaux
essais atmosphériques ».

48. On notera que l’Australie a admis que le différend pourrait être
résolu par une déclaration unilatérale, de la nature précisée plus haut,
qui serait donnée par la France et sa conclusion qu’en fait aucun «en-
gagement ferme, explicite et de caractère obligatoire » n’a été pris procède
de l’idée que l’assurance ne revêt pas une forme absolue, qu’il faut «dis-

19
ESSAIS NUCLÉAIRES (ARRÊT) 269

tinguer l'affirmation selon laqueile les essais seront désormais souterrains
de l’assurance qu’il n’y aura plus de nouveaux essais dans l’atmosphère »,
que «la possibilité d’une reprise des essais en atmosphère après le début
des tirs souterrains ne saurait être exclue » et qu’ainsi «le Gouvernement
français continue de se réserver le droit de se livrer à des essais nucléaires
dans l’atmosphère ». I! appartient cependant à la Cour de se faire sa
propre opinion sur le sens et la portée que l’auteur a entendu donner à
une déclaration unilatérale d’où peut naître une obligation juridique, et à
cet égard elle ne peut être liée par les thèses d’un autre Etat qui n’est en
rien partie au texte.

49. Parmi les déclarations du Gouvernement français en possession
desquelles la Cour se trouve, il est clair que les plus importantes sont
celles du président de la République. Etant donné ses fonctions, il n’est
pas douteux que les communications ou déclarations publiques, verbales
ou écrites, qui émanent de lui en tant que chef de l'Etat, représentent dans
le domaine des relations internationales des actes de l'Etat français. Ses
déclarations et celles des membres du Gouvernement français agissant
sous son autorité, jusques et y compris la dernière déclaration du ministre
de la défense, en date du 11 octobre 1974, doivent être envisagées comme
un tout. Ainsi, quelle qu’ait pu en être la forme, il convient de les considé-
rer comme constituant un engagement de l'Etat, étant donné leur inten-
tion et les circonstances dans lesquelles elles sont intervenues.

50. Les déclarations unilatérales des autorités françaises ont été faites
publiquement en dehors de la Cour et erga omnes, même si la première a
été communiquée au Gouvernement australien. Ainsi qu’on l’a vu plus
haut, pour que ces déclarations eussent un effet juridique, il n’était pas
nécessaire qu'elles fussent adressées à un Etat particulier, ni qu’un Etat
quelconque signifiât son acceptation. Les caractères généraux de ces
déclarations et leur nature sont les éléments décisifs quand il s’agit d’en
apprécier les effets juridiques; c’est à leur interprétation que la Cour doit
procéder maintenant. La Cour est en droit de partir de la présomption
que ces déclarations n’ont pas été faites in vacuo mais à propos des essais
qui forment l’objet même de l'instance, bien que la France ne se soit pas
présentée en l’espèce.

51. Quand il a annoncé que la série d’essais atmosphériques de 1974
serait la dernière, le Gouvernement français a signifié par là à tous les
Etats du monde, y compris le demandeur, son intention de mettre effec-
tivement fin à ces essais. II] ne pouvait manquer de supposer que d’autres
Etats pourraient prendre acte de cette déclaration et compter sur son
effectivité. La validité de telles déclarations et leurs conséquences juridi-
ques doivent être envisagées dans le cadre général de la sécurité des rela-
tions internationales et de la confiance mutuelle si indispensable dans
les rapports entre Etats. C’est du contenu réel de ces déclarations et des
circonstances dans lesquelles elles ont été faites que la portée juridique de
Pacte unilatéral doit être déduite. L’objet des déclarations étant clair et
celles-ci étant adressées à la communauté internationale dans son en-
semble, la Cour tient qu'elles constituent un engagement comportant des

20
ESSAIS NUCLÉAIRES (ARRÊT) 270

effets juridiques. La Cour estime que le président de la République, en
décidant la cessation effective des essais atmosphériques, a pris un
engagement vis-à-vis de la communauté internationale à qui il s’adres-
sait. Certes le Gouvernement français a constamment soutenu, en parti-
culier dans la note que l’ambassadeur de France à Canberra a adressée le
7 février 1973 au premier ministre et ministre des affaires étrangères
d'Australie, qu’« il est convaincu que ses expériences nucléaires n’ont
violé aucune règle du droit international » et il n’a pas reconnu non plus
qu'il était tenu de mettre fin à ses expériences par une règle de droit inter-
national mais cela ne change rien aux conséquences juridiques des décla-
rations étudiées plus haut. La Cour estime que l’engagement unilatéral
résultant de ces déclarations ne saurait être interprété comme ayant
comporté l’invocation d’un pouvoir arbitraire de revision. La Cour
constate en outre que le Gouvernement français a assumé une obligation
dont il convient de comprendre l’objet précis et les limites dans les termes
mêmes où ils sont exprimés publiquement.

52. La Cour est donc en présence d’une situation où l’objectif du
demandeur a été effectivement atteint, du fait que la Cour constate que la
France a pris l'engagement de ne plus procéder à des essais nucléaires en
atmosphère dans le Pacifique Sud.

53. La Cour constate qu'aucune question de dédommagement ne se
pose en l'espèce, puisque le demandeur n'a présenté aucune demande à
cet effet, ni avant ni pendant la procédure, et que son objectif initial et
son but ultime étaient d’obtenir une protection «contre de nouveaux
essais atmosphériques » (voir paragraphe 28 ci-dessus).

54. Bien entendu, il aurait été loisible à l'Australie, si elle avait con-
sidéré l'affaire comme effectivement close, de se désister conformément
au Règlement. Si elle ne l’a pas fait, cela n'empêche pas la Cour d'arriver à
sa propre conclusion sur la question. Il est vrai que « la Cour ne saurait
faire état des déclarations, admissions ou propositions qu’ont pu faire
les Parties au cours de négociations directes qui ont eu lieu entre elles,
lorsque ces négociations n’ont pas abouti à un accord complet » (Usine de
Chorzôw (fond), C.P.J.I. série A n° 17, p. 51). Mais telle n’est pas en
l'espèce la situation qui se présente à la Cour. Le demandeur a clairement
indiqué ce qui lui donnerait satisfaction et le défendeur a agi indépen-
damment; la question qui se pose à la Cour est donc celle de l’interpré-
tation du comportement des deux Parties. La conclusion à laquelle cette
interprétation a amené la Cour ne signifie pas qu'elle opère elle-même
un retrait de la demande; elle se borne à établir l’objet de cette demande
et l’effet des actes du défendeur, comme elle est tenue de le faire, En pré-
tendant que des déclarations faites au nom de la France ne sauraient
mettre fin au différend, on irait à l’encontre des vues exprimées sans
équivoque par le demandeur aussi bien devant la Cour qu’en dehors.

55. La Cour, comme organe juridictionnel, a pour tâche de résoudre
des différends existant entre Etats. L'existence d’un différend est donc la

21
ESSAIS NUCLÉAIRES (ARRÊT) 271

condition première de l’exercice de sa fonction judiciaire; on ne peut se
contenter à cet égard des affirmations d’une partie car « l’existence d’un
différend international demande à être établie objectivement» par la
Cour (lnterprétation des traités de paix conclus avec la Bulgarie, la
Hongrie et la Roumanie, première phase, avis consultatif, C.I.J. Recueil
1950, p. 74). Le différend dont la Cour a été saisie doit donc persister au
moment où elle statue. Elle doit tenir compte de toute situation dans
laquelle le différend a disparu parce que l’objet de la demande a été atteint
d’une autre manière. Si les déclarations de la France concernant la ces-
sation effective des expériences nucléaires ont la portée que la Cour
a décrite, autrement dit si elles ont éliminé le différend, il faut en tirer les
conséquences qui s'imposent.

56. On pourrait soutenir que, bien que la France se soit obligée, par
déclaration unilatérale, à ne pas effectuer d’essais nucléaires en atmo-
sphère dans l’océan Pacifique Sud, un arrêt de la Cour sur ce point pour-
rait encore présenter de l’intérêt car, s’il adoptait les thèses du demandeur
il renforcerait la position de celui-ci en constatant l’obligation du défen-
deur. Cependant, la Cour ayant conclu que le défendeur a assumé une
obligation de comportement sur la cessation effective des expériences
nucléaires, aucune autre action judiciaire n’est nécessaire. Le deman-
deur a cherché à maintes reprises à obtenir du défendeur l’assurance que
les essais prendraient fin et celui-ci a, de sa propre initiative, fait une
série de déclarations d’où il résuite qu’ils prendront fin. C’est pourquoi
la Cour conclut que, le différend ayant disparu, la demande présentée par
PAustralie ne comporte plus d’objet. Il en résulte qu'aucune autre cons-
tatation n’aurait de raison d’être.

57. Cela n'est pas à dire que la Cour ait la faculté de choisir parmi les
affaires qui lui sont soumises celles qui lui paraissent se prêter à une
décision et de refuser de statuer sur les autres. L’article 38 du Statut dis-
pose que la mission de la Cour est «de régler conformément au droit
international les différends qui lui sont soumis »; en dehors de l’article 38
lui-même, d’autres dispositions du Statut et du Règlement indiquent
aussi que la Cour ne peut exercer sa compétence contentieuse que s’il
existe réellement un différend entre les parties. En n’allant pas plus loin
en l'espèce la Cour ne fait qu’agir conformément à une interprétation
correcte de sa fonction judiciaire.

58. La Cour a indiqué dans le passé des considérations qui pouvaient
l’amener à ne pas statuer. La présente affaire est l’une de celles dans les-
quelles «les circonstances qui se sont produites ... rendent toute décision
judiciaire sans objet » (Cameroun septentrional, arrêt, C.I.J. Recueil 1963,
p. 38). La Cour ne voit donc pas de raison de laisser se poursuivre une
procédure qu’elle sait condamnée à rester stérile. Si le règlement judiciaire
peut ouvrir la voie de l’harmonie internationale lorsqu'il existe un confit,
il n’est pas moins vrai que la vaine poursuite d’un procès compromet
cette harmonie.

59. La Cour conclut donc qu'aucun autre prononcé n’est nécessaire

22
ESSAIS NUCLÉAIRES (ARRÊT) 272

en l’espèce. H n’entre pas dans la fonction juridictionnelle de la Cour de
traiter des questions dans l’abstrait, une fois qu’elle est parvenue à la
conclusion qu’il n’y a plus lieu de statuer au fond. La demande ayant
manifestement perdu son objet, il n’y a rien à juger.

*
* *

60. Dès lors que la Cour a constaté qu’un Etat a pris un engagement
quant à son comportement futur, il n’entre pas dans sa fonction d’envi-
sager que cet Etat ne le respecte pas. La Cour fait observer que, si le fon-
dement du présent arrêt était remis en cause, le requérant pourrait de-
mander un examen de la situation conformément aux dispositions du
Statut; la dénonciation par la France, dans une lettre du 2 janvier 1974,
de l’Acte général pour le règlement pacifique des différends internationaux,
qui est invoqué comme l’un des fondements de la compétence de la Cour
en l’espèce, ne saurait en soi faire obstacle à la présentation d’une telle

demande.
*

* *

61. Dans l’ordonnance déjà mentionnée du 22 juin 1973, la Cour a
précisé que les mesures conservatoires indiquées l’étaient «en attendant
son arrêt définitif dans l’instance introduite le 9 mai 1973 par l’Australie
contre la France ». L’ordonnance cesse donc de produire ses effets dès
le prononcé du présent arrêt et les mesures conservatoires prennent fin en
même temps.

62. Par ces motifs,
La Cour,

par neuf voix contre six,

dit que la demande de l’Australie est désormais sans objet et qu'il n’y
a dès lors pas lieu à statuer.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt décembre mil neuf cent soixante-quatorze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement australien et
au Gouvernement de la République française.

Le Président,

(Signé) Manfred LACHS.
Le Greffier,

(Signé) S. AQUARONE.

23
ESSAIS NUCLÉAIRES (ARRÊT) 273

M. Lacus, Président, fait la déclaration suivante:
[Traduction]

La bonne administration de la justice et le respect dû à la Cour exigent
que l’issue de ses délibérations reste strictement secrète et que ses décisions
ne soient diffusées en aucun de leurs éléments avant d’être officiellement
rendues. Il est donc regrettable qu’en l'espèce, avant la lecture publique
de l'ordonnance de la Cour en date du 22 juin 1973, une déclaration ait
été faite et des nouvelles de presse aient paru, qui dépassaient ce qui est
juridiquement admissible s'agissant d’une affaire sub judice.

La Cour a été très sérieusement préoccupée par cette question et une
enquête a été ordonnée pendant laquelle toutes les voies qui pouvaient
lui être ouvertes ont été explorées.

La Cour a conclu, dans sa résolution du 21 mars 1974, que ses recher-
ches ne lui avaient pas permis d’identifier une source exacte pour les
déclarations et les informations publiées.

Jai la certitude que la Cour a fait tout ce qui était en son pouvoir à cet
égard et qu’elle a traité de la question avec tout le sérieux que celle-ci
méritait.

MM. BENGZON, ONYEAMA, DILLARD, JIMENEZ DE ARECHAGA et sir
Humphrey WALDOCK, juges, font la déclaration commune suivante:

[Traduction]

Certaines critiques ont été émises sur la maniére dont la Cour a traité
de la question visée par le Président dans la déclaration qui précède.
Nous tenons à préciser par la présente déclaration que nous ne considérons
pas ces critiques comme justifiées en quoi que ce soit.

La Cour a procédé à un examen détaillé de la question grace aux
divers moyens dont elle dispose: elle a eu recours a ses services, convoqué
l'agent de l'Australie pour qu’il soit interrogé, effectué ses recherches et
ses enquêtes propres. Suggérer que la Cour n’aurait pas traité de la ques-
tion avec tout le sérieux et le soin nécessaires serait selon nous sans
fondement. Les communiqués qu’elle a publiés le 8 août 1973 d’abord,
le 26 mars 1974 ensuite, traduisent et soulignent d’ailleurs le sérieux avec
lequel la Cour a envisagé cette question.

L'examen que la Cour a fait de la question ne lui a pas permis d’iden-
tifier une source d’information exacte sur laquelle se fondaient les décla-
rations et les nouvelles de presse mentionnées par le Président. Quand
la Cour a décidé, par onze voix contre trois, de clore son examen, elle l’a
fait pour la raison sérieuse que la poursuite des recherches et des enquétes
avait trés peu de chance, d’aprés elle, de fournir davantage d’informations
utiles.

24
ESSAIS NUCLÉAIRES (ARRÊT) 274

MM. Forster, GROS, PETREN et IGNACIO-PINTO, juges, joignent à
l'arrêt les exposés de leur opinion individuelle.

MM. ONYEAMA, DILLARD, JIMENEZ DE ARECHAGA et sir Humphrey
WALDOCK, juges, joignent à l’arrét une opinion dissidente commune.
M. DE CASTRO, juge, et sir Garfield BARWICK, juge ad hoc, joignent à
l'arrêt les exposés de leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.

25
